  Case 2:20-cv-07414-SDW Document 8 Filed 09/17/20 Page 1 of 11 PageID: 658




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 CASIMIRO S.,                                               Civil Action No. 20-7414 (SDW)

                Petitioner,

        v.                                                            OPINION

 THOMAS DECKER, et al.,

                Respondents.


       Presently before the Court is the petition for a writ of habeas corpus of Petitioner Casimiro

S. (ECF No. 1). Following an order to answer, the Government filed a response to the petition

(ECF Nos. 5-6), to which Petitioner has replied. (ECF No. 7). For the following reasons,

Petitioner’s habeas petition is denied without prejudice.



I. BACKGROUND

       Petitioner is a native and citizen of Mexico who entered the United States illegally in or

about April 2007. (Document 9 attached to ECF No. 5 at 2-4). On June 27, 2014, he was served

with a notice to appear and placed in removal proceedings based on his illegal entry into the United

States. (Id.). That same day, Petitioner was released from immigration detention on bond.

(Document 7 attached to ECF No. 5 at 5). While released on bond, Petitioner pled guilty to and

was convicted of second-degree criminal trespass and the forcible touching of the intimate parts

of another in New York on or about May 15, 2019. (Document 10 attached to ECF No. 5). He

received a sentence of 364 days on the forcible touching charge, and eleven months on the trespass,

but was released the same day based on time served prior to his sentencing. (Document 4 attached

to ECF No. 1 at 6). Based on these convictions, Petitioner was taken back into immigration

                                                 1
  Case 2:20-cv-07414-SDW Document 8 Filed 09/17/20 Page 2 of 11 PageID: 659




custody on August 6, 2019, pursuant to 8 U.S.C. § 1226(c). (Id. at 3, 6). Petitioner has remained

detained in the Hudson County Correctional Center since that time. On November 20, 2019, an

immigration judge ordered Petitioner removed and denied his applications for relief from removal.

(Document 9 attached to ECF No. 5). Petitioner appealed, and on May 22, 2020, the Board of

Immigration Appeals affirmed his order of removal and dismissed his appeal. (Document 11

attached to ECF No. 5). Petitioner thereafter filed a petition for review and a motion seeking a

stay with the Second Circuit Court of Appeals, both of which remain pending at this time.

(Document 4 attached to ECF No. 1 at 4). At this time, Petitioner has not been granted a stay of

removal, but is subject to the forbearance agreement between the Government and the Second

Circuit which prevents his removal until the Court of Appeals decides his petition and stay motion.

(Id.).

         In his habeas petition, Petitioner contends that he is at heightened risk of severe illness

should he contract COVID-19 because he has a history of mental illness, including diagnoses for

Major Depressive Disorder (“MDD”) and Posttraumatic Stress Disorder (“PTSD”). (See, e.g.,

Document 3 attached to ECF No. 1 at 9). In support of this assertion, Petitioner has provided a

certification from Dr. Allen Keller, who has not previously treated Petitioner, but did conduct a

telephonic “clinical interview” of Petitioner in May 2020 and has reviewed his medical records.

(Id. at 1). In his certification, Dr. Keller opines that Petitioner’s placement in a single occupancy

cell for significant portions of the day as part of Hudson County’s COVID-19 response is

exacerbating these conditions as he only has contact with others for four hours a day, and that

Petitioner’s PTSD and MDD “may” be weakening Petitioner’s immune system, and may in turn

place him at “significantly higher risk of being infected with COVID-19” and place him “at greater

risk of severe COVID related complications and death.” (Id. at 19).



                                                  2
  Case 2:20-cv-07414-SDW Document 8 Filed 09/17/20 Page 3 of 11 PageID: 660




       In response to Dr. Keller’s certification, the Government has provided the Court with a

psychiatric assessment of Petitioner prepared by his “pro bono evaluator” Dr. Arkaprava Deb, a

clinical psychiatrist, in his underlying removal proceedings. (Document 2 attached to ECF No. 6).

In that certification, Dr. Deb opined that Petitioner’s PTSD and MDD, rather than being

exacerbated by a lack of contact with others, was instead worsened when Petitioner is in crowds

or large groups which remind him of a prior period of incarceration. (Id. at 4).

       The Government has also provided the Court with Petitioner’s institutional medical

records. According to those records, Petitioner was given an intake screening at Hudson County

on August 7, 2019. (Document 1 attached to ECF No. 6 at 7). During this initial screening,

Petitioner reported that he was being treated by a mental health professional at the time of his

arrest, but denied that he was taking any medications or was in need of further psychiatric

treatment. (Id. at 9-17). Petitioner was also given a chest X-ray as part of standard TB testing,

which was negative for any sign of disease or distress. (Id.at 19). Based on his report of having

been in psychiatric treatment, Petitioner was referred for a mental health examination, but on

August 9, 2019, Petitioner refused any mental health treatment and signed a treatment refusal form.

(Id. at 23, 25-26). Petitioner’s records are devoid of any instance in which he sought or requested

mental health treatment following this refusal. On August 11 and 13, 2019, Petitioner reported

having a fever and cold symptoms including congestion, sore throat, and cough. (Id. at 27-29).

Petitioner was seen by a nurse on August 13, at which time he had no fever or sign of respiratory

distress. (Id. at 29). Petitioner was provided with allergy medication, cough medication, and

ibuprofen for pain. (Id. at 31). Petitioner thereafter received a dental evaluation on August 15,

2019, indicating that no treatment was then needed. (Id. at 36).




                                                3
    Case 2:20-cv-07414-SDW Document 8 Filed 09/17/20 Page 4 of 11 PageID: 661




        On November 7, 2019, Petitioner sought treatment for a head and chest cold as well as

dandruff, for which he was provided dandruff shampoo, nasal spray, cough medicine, Tylenol, and

allergy medication. (Id. at 79). The following day, Petitioner reported that the medication was

working.1 (Id. at 75). Petitioner returned to medical on January 21, 2020, reporting congestion, a

sore throat, difficulty swallowing, cough, and muscle aches. (Id. at 77). He was diagnosed with

strep throat, and was provided with antibiotics, cough medicine, and ibuprofen. (Id. at 77-78).

Petitioner next sought treatment in the form of another dental checkup on February 6, 2020, at

which time he was found to have minor dental issues resulting from tooth crowding. (Id. at 50).

On March 8, 2020, Petitioner was seen for diarrhea and dizziness, for which he was provided

meclizine and Imodium. (Id. at 74). On April 3, 2020, Petitioner was seen for a vitals check, at

which time he had no complaints or symptoms of illness. (Id. at 72). On June 5, 2020, Petitioner

was given a COVID-19 antibody test, which was negative. (Id. at 53).



II. DISCUSSION

A. Legal Standard

        Under 28 U.S.C. § 2241(c), habeas relief may be extended to a prisoner only when he “is

in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2241(c)(3). A federal court has jurisdiction over such a petition if the petitioner is “in custody”

and the custody is allegedly “in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3); Maleng v. Cook, 490 U.S. 488, 490 (1989). As Petitioner is

currently detained within this Court’s jurisdiction, by a custodian within the Court’s jurisdiction,




1
  Notwithstanding this report, it appears that Petitioner either failed to show or refused some of
this medication on several occasions. (Id. at 61).
                                                 4
  Case 2:20-cv-07414-SDW Document 8 Filed 09/17/20 Page 5 of 11 PageID: 662




and asserts that his continued detention violates due process, this Court has jurisdiction over his

claims. Spencer v. Kemna, 523 U.S. 1, 7 (1998); Braden v. 30th Judicial Circuit Court, 410 U.S.

484, 494-95, 500 (1973); see also Zadvydas v. Davis, 533 U.S. 678, 699 (2001).



B. Analysis

       In his habeas petition, Petitioner first argues that his current period of detention has become

prolonged and therefore unconstitutional, arguing that he should be deemed to still be detained

under 8 U.S.C. § 1226(c) despite his administratively final order of removal because he is subject

to the Second Circuit’s forbearance agreement. As this Court has explained on many occasions,

however, the forbearance agreement is not a judicially ordered stay sufficient to revert an alien

from final order to pre-final order detention. See Jean A. v. Dep’t of Homeland Sec., No. 19-

13951, 2019 WL 6318305, at * (D.N.J. Nov. 26, 2019); see also Telson O. v. Nielsen, No. 19-

3351, 2019 WL 4601525, at *3 (D.N.J. Sept. 23, 2019); Boyd v. Taylor, No. 17-3284, 2017 WL

4316098, at *2-3 (D.N.J. Sept. 28, 2017); Jones v. Aviles, No. 15-4819, 2016 WL 3965196, at *3

(D.N.J. July 21, 2016); Severin v. Aviles, No. 15-3711, 2016 WL 1450550, at *2 (D.N.J. Apr. 12,

2016); Rones v. Aviles, No. 15-3798, 2016 WL 158521, at *5 (D.N.J. Jan. 13, 2016); Brodyak v.

Davies, No. 14-4351, 2015 WL 1197535, at *2 (D.N.J. March 16, 2015). As Petitioner has not

been granted a stay of removal, and as he is otherwise subject to an administratively final order of

removal as the BIA dismissed his appeal, he is detained pursuant to 8 U.S.C. § 1231(a). Jean A.

2019 WL 6318305 at *2-3; see also 8 U.S.C. § 1231(a)(1)(B)(ii); Leslie v. Attorney General of the

United States, 678 F.3d 265, 268-70 (3d Cir. 2012). Petitioner’s claim of overlong detention must

therefore be evaluated under the rubric applicable to post-final order of removal detention under §

1231(a).



                                                 5
  Case 2:20-cv-07414-SDW Document 8 Filed 09/17/20 Page 6 of 11 PageID: 663




Because Petitioner is detained under § 1231(a), the propriety of his current period of detention is

controlled by the Supreme Court’s decision in Zadvydas and the Third Circuit’s decision in

Guerrero-Sanchez v. Warden York Cnty. Prison, 905 F3.d 208, 225-26 (3d Cir. 2018).         As the

Supreme Court has explained,

               Under [§ 1231(a)], when an alien is ordered removed, the Attorney
               General is directed to complete removal within a period of 90 days,
               8 U.S.C. § 1231(a)(1)(A), and the alien must be detained during that
               period, § 1231(a)(2). After that time elapses, however, § 1231(a)(6)
               provides only that aliens “may be detained” while efforts to
               complete removal continue. (Emphasis added).

                       In Zadvydas, the Court construed § 1231(a)(6) to mean that
               an alien who has been ordered removed may not be detained beyond
               “a period reasonably necessary to secure removal,” [533 U.S. at
               699,] and it further held that six months is a presumptively
               reasonable period, id. [at 701.] After that, the Court concluded, if
               the alien provides good reason to believe that there is no significant
               likelihood of removal in the reasonably foreseeable future,” the
               Government must either rebut that showing or release the alien.
               Ibid.

Jennings v. Rodriguez, --- U.S. ---, 138 S. Ct. 830, 843 (2018).

       Pursuant to Zadvydas, any challenge to § 1231(a) detention by an alien who has been

detained pursuant to § 1231(a) for less than six months must be dismissed as prematurely filed.

Id.; Zadvydas, 533 U.S. at 701. Although the Third Circuit has provided an alternative avenue for

relief in the form of a bond hearing for those alien’s whose detention under § 1231(a) has become

prolonged, the Third Circuit, too, has recognized that such challenges may not be brought until the

alien has been held under § 1231(a) for at least six months. See Guerrero-Sanchez v. Warden York

Cnty. Prison, 905 F3.d 208, 225-26 (3d Cir. 2018). Zadvydas and Guerrero-Sanchez thus make it

abundantly clear that an alien detained pursuant to § 1231(a) must be detained during the statutory

ninety-day removal period and that he may not thereafter challenge his detention under § 1231(a)

until he has been detained under the statute for at least six months. As Petitioner has only been

                                                 6
  Case 2:20-cv-07414-SDW Document 8 Filed 09/17/20 Page 7 of 11 PageID: 664




detained under § 1231(a) since May 22, 2020, he is still well within the presumptively reasonable

six-month period established in Zadvydas, and his detention remains a constitutional application

of § 1231(a). Petitioner’s challenge to the length of his detention is therefore premature and

provides no basis for habeas relief.

       Petitioner also argues in his petition that he should be released from immigration detention

because he believes that he has been subjected to punitive conditions of confinement and has

received insufficient medical care in light of his psychological issues and the general threat posed

by the COVID-19 epidemic. In its recent decision in Hope v. Warden York County Prison, ---

F.3d ---, 2020 WL 5001785 (3d Cir. 2020), the Third Circuit addressed the standard to be applied

by district courts in evaluating such claims. As the Third Circuit explained, such claims may be

raised through either of two “separate but related theories: (1) because of their age and healthcare

needs, the conditions at [the facilities in which they are detained] subject them to punishment; and

(2) the Government was deliberately indifferent to their serious medical needs.” Id. at *8.

       In evaluating whether the conditions in a given facility amount to undue punishment, the

Third Circuit reiterated that “[t]he touchstone for the constitutionality of detention is whether

conditions of confinement are meant to punish.” Id. at *9. In the absence of a showing that the

detention officials acted with an express intent to punish the petitioner, determining whether

conditions amount to unconstitutional punishment requires that the district court “consider the

totality of the circumstances of confinement, including any genuine privations or hardship over an

extended period of time, and whether conditions are (1) rationally related to their legitimate

purpose or (2) excessive in relation to that purpose.” Id. In reviewing the conditions and actions

of detention officials and their relation to the Government’s entirely legitimate interest in detaining

aliens pending the conclusion of removal proceedings, reviewing courts “must acknowledge that



                                                  7
  Case 2:20-cv-07414-SDW Document 8 Filed 09/17/20 Page 8 of 11 PageID: 665




practical considerations of detention justify limitations on many privileges and rights,” and

“ordinarily defer” to the expertise of prison officials in responding to COVID-19 unless there is

“substantial evidence in the record that the officials have exaggerated their response” to the

situation. Id. at *9-10. Given the Government’s strong interest in detaining aliens pending the

conclusion of removal proceedings and the deference due to the expertise of detention officials,

the Third Circuit in Hope rejected the idea that detention during the COVID-19 pandemic would

amount to unconstitutional punishment where the Government had taken concrete steps aimed at

mitigating the threat posed by the virus to immigration detainees, notwithstanding preexisting

health conditions which may predispose given detainees to serious complications should they

contract the virus. Id. at *9-11.

       Turning to the petitioners’ claims of deliberate indifference in Hope, the Third Circuit

reaffirmed that “[t]o establish deliberate indifference, [the petitioner] must show the Government

knew of and disregarded an excessive risk to their health and safety.” Id. at *12 (citing Nicini v.

Morra, 212 F.3d 798, 811 (3d Cir. 2000). The Court of Appeals further held that “[t]he context of

the Government’s conduct is essential to determine whether it shows the requisite deliberate

indifference,” and that, in evaluating this context, a reviewing court must defer to the expertise of

both medical officials and jail administrators and not assume a constitutional defect where concrete

action has been taken in response to the COVID-19 pandemic as “rules of due process are not

subject to mechanical application in unfamiliar territory.” Id. (quoting County of Sacramento v.

Lewis, 523 U.S. 833, 850 (1998)). Thus, where the Government has made substantial efforts to

ameliorate the effects of COVID-19 on a detention facility, a detainee will fall “well short of

establishing that the Government was deliberately indifferent toward [his] medical needs” even




                                                 8
  Case 2:20-cv-07414-SDW Document 8 Filed 09/17/20 Page 9 of 11 PageID: 666




though the Government cannot entirely “eliminate all risk” of contracting COVID-19. Id. at *12-

13.

       Having reviewed the record of this matter, it is clear that the conditions to which Petitioner

is subject are neither arbitrary nor excessive in relation to the Government’s strong interest in

detaining aliens subject to final orders of removal. Since late March, the Hudson County facility

has taken numerous concrete steps to alleviate the threat of COVID-19, going far beyond the

protective measures deemed sufficient by the Third Circuit in Hope. Specifically, the Court notes

that the facility has limited its detainee population, moved most detainees, including Petitioner,

into single occupancy cells to ensure ample room for social distancing, increased the sanitization

and cleaning of the facility, instituted intake screenings including temperature checks of incoming

detainees and staff, suspended or limited entrance into the facility by volunteers and outside

vendors, provided staff with protective equipment for daily use, increased health monitoring of all

detainees, increased the supply of soap and disinfecting wipes as well as providing unlimited

access to water for all detainees, created quarantine and cohort units for those who have COVID

symptoms or have been exposed to those who have contracted the virus, and instituted a liberal

testing policy for COVID-19 infection. (Document 6 attached to ECF No. 5 at 1-8). The facility

has also instituted protocols for treating COVID-19 infection including the quarantining and

treatment of those who are symptomatic pending the outcome of their testing, the cohorting of

those who have been exposed but are asymptomatic for fourteen days following their exposure to

the virus, and special protections for those with severe underlying conditions. (Id. at 8-12). In

light of these substantial steps taken by the facility, and the deference due to jail staff in adapting

to the evolving COVID-19 pandemic, it is clear that Petitioner’s conditions of confinement are




                                                  9
    Case 2:20-cv-07414-SDW Document 8 Filed 09/17/20 Page 10 of 11 PageID: 667




rationally related to the Government’s interest in detaining him, and that his punitive conditions

of confinement claim must fail.2

        Petitioner’s deliberate indifference to medical needs claim fares no better as a basis for

habeas relief. Petitioner’s medical records clearly indicate that he was provided treatment and

medication each time he complained of health issues, and that he was even referred for a mental

health evaluation that he decided to decline. His records are further devoid of any evidence that

he ever raised his alleged mental health deterioration to staff for treatment, let alone that they

ignored any such request. Coupled with the concrete steps taken by the jail to mitigate the threat

of COVID-19, Petitioner’s treatment by medical staff and his specific decision to forego even a

cursory mental health evaluation are fatal to his claim that jail staff knew of and disregarded any

serious threat to Petitioner’s physical or mental health. Petitioner’s COVID-19 claim thus must

fail regardless of whether considered as a punitive conditions of confinement claim or a deliberate

indifference to medical needs claim, and Petitioner is not entitled to habeas relief. Hope, 2020 WL

5001785 at *8-13.



2
  In addition to his more general punitive conditions of confinement claim, Petitioner also seeks to
raise a claim directed at his placement in a single occupancy cell in which he claims that this
placement equates to unconstitutional solitary confinement. Even so repackaged, his conditions
of confinement claim must fail – the placement in a single occupancy cell for twenty hours a day
is a specific response by staff to COVID-19 and has been undertaken specifically to protect him
from the virus through increased social distancing. Given the deference due to jail officials under
Hope, this Court finds that the use of single occupancy cells is rationally related to pandemic
conditions. Indeed, Petitioner’s solitary confinement allegations are an improper attempt to have
his cake and eat it too – Petitioner cannot legitimately and simultaneously complain both that the
facility is not doing enough to protect him from COVID-19 exposure and that the steps taken to
so protect him in turn amount to punishment. In any event, Petitioner’s medical records are devoid
of any instance in which he has raised the issue of his mental health in relation to his placement in
a single occupancy cell to jail staff, which further prevents him from being able to show any
punitive purpose or implication from his placement in that environment, as does the fact that
Petitioner is permitted out of his cell and into areas containing other detainees for several hours a
day.

                                                 10
 Case 2:20-cv-07414-SDW Document 8 Filed 09/17/20 Page 11 of 11 PageID: 668




III. CONCLUSION

      For the reasons expressed above, Petitioner’s habeas petition (ECF No. 1) is DENIED

WITHOUT PREJUDICE. An appropriate order follows.




Dated: September 17, 2020                      s/Susan D. Wigenton
                                               Hon. Susan D. Wigenton,
                                               United States District Judge




                                          11
